DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has cancelled claim 7. The previously held rejection under 35 USC 112(b) is hereby withdrawn.
Applicant has amended claim 31 to address indefinite language within the claim. The previously held rejection under 35 USC 112(b) is hereby withdrawn.
Applicant has cancelled claims 1-24 rendering the previous art rejections moot.

Allowable Subject Matter
Claims 25-42 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kobashikawa (US 2009/0099413) fails to anticipate and/or render obvious the combination of the elongated self-reversing or diamond pattern drive shaft in combination with the claimed limitation of an “intermediate moveable surface positioned outside of the housing and laterally moveable by vertical movement of the inner shuttle through the guide slot along an interfacing surface” as necessitated by the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785